COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-111-CV
 
 
ESTATE OF HORACE L.
BETTS, JR., DECEASED
 
 
                                               ----------
               FROM
PROBATE COURT NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant Stephen Betts= request
to withdraw his appeal.  It is the court=s
opinion that the request should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue.
PER CURIAM
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: May 25, 2006




[1]See Tex. R. App. P. 47.4.